DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,878,219 in view of John et al. US Patent Pub. No.: 2015/0078643 A1 and further in view of Fontanarosa US Patent Pub. No.:  2014/0003686 A1.  Patent No.’219  encompasses all of the feature except determining whether the segmentation of the target anatomical structure using the selected at least one initial segmentation algorithm is acceptable; and in response to determining that the segmentation of the target anatomical structure using the selected at least one initial segmentation algorithm is not acceptable: selecting at least one additional segmentation algorithm from the plurality of segmentation algorithms using the trained machine learning based network
In analogous art, John teaches in claim 1 sing the designated type of said organ to obtain a model-based segmentation algorithm wherein the designated type of said organ is a basis of the model in the model-based segmentation algorithm; in said computerized processor, automatically segmenting the 3D image data set using said model-based segmentation algorithm based on said designated type of said organ, to produce a segmentation result; automatically or semi-
Fontanarosa teaches in 0009-0010 that Multiple algorithms may be employed serially or in parallel so as to best achieve a desired segmentation result. The algorithms can be tested against some metric and combined, such as in a linear combination, to be so employed. Also, parameters for each of the algorithms can be optimized and selected to suit an application at hand.
Machine learning methods can also be used to adaptively develop a best segmentation algorithm selection methodology for future use, and the results of this training process can be stored in a database.
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try determining whether the segmentation of the target anatomical structure using the selected at least one initial segmentation algorithm is acceptable; and in response to determining that the segmentation of the target anatomical structure using the selected at least one initial segmentation algorithm is not acceptable: selecting at least one additional segmentation algorithm from the plurality of segmentation algorithms using the trained machine learning based network.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 , 12- 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Suehling et al. US Patent Pub. 2011/0007954  in view of John et al. US Patent Pub. No.: 2015/0078643 A1 and further in view of Fontanarosa US Patent Pub. No.:  2014/0003686 
Consider Claims 16,  Method of claim 1, and Apparatus of claim 12,  Suehling teaches a non-transitory computer readable medium storing computer program instructions for segmenting a target anatomical structure in a medical image (e.g., the apparatus as claimed in at least 11), the computer program instructions when executed by a processor perform operations comprising:
determining a current segmentation context by inputting the medical image into a trained machine learning based network to extract image characteristics from the medical image (e.g., this is met by at last 0026-images of slices based on trained data, 0028);
selecting at least one initial segmentation algorithm from a plurality of segmentation algorithms using the trained machine learning based network based on the extracted image characteristics (e.g., see at least organ segmentation 212 of figure 2 -0030 ); segmenting the target anatomical structure in the medical image using the selected at least one initial segmentation algorithm(e.g., see at least organ segmentation 212 of figure 2 -0030 ).
 	However, Suehling does not explicitly teach determining whether the segmentation of the target anatomical structure using the selected at least one initial segmentation algorithm is acceptable; and in response to determining that the segmentation of the target anatomical structure using the selected at least one initial segmentation algorithm is not acceptable:
selecting at least one additional segmentation algorithm from the plurality of segmentation algorithms using the trained machine learning based network, segmenting the target anatomical structure in the medical image using the selected at least one additional segmentation algorithm, and outputting segmentation results based on the segmentation of the target anatomical structure using the selected at least one additional segmentation algorithm.
i.e. ,this limitation is met based on using the model-based segmentation … “the grey-scale implementation can be used as needed…”-0028); and in response to determining that the segmentation of the target anatomical structure using the selected at least one initial segmentation algorithm is not acceptable(i.e. ,this limitation is met based on using the model-based segmentation … “the grey-scale implementation can be used as needed…”-0028):
selecting at least one additional segmentation algorithm from the plurality of segmentation algorithms, segmenting the target anatomical structure in the medical image using the selected at least one additional segmentation algorithm(i.e. ,this limitation is met based on using the model-based segmentation … “the grey-scale implementation can be used as needed…”-0028), and outputting segmentation results based on the segmentation of the target anatomical structure using the selected at least one additional segmentation algorithm(see at least 0029 – displaying the segmentation result).
  	Suehling as modified by John does not explicitly teach selecting at least one additional segmentation algorithm from the plurality of segmentation algorithms using the trained machine learning based network. 
 	However, in analogous art, Fontanarosa teaches selecting at least one additional segmentation algorithm from the plurality of segmentation algorithms using the trained machine learning based network (e.g., see at least 0009 and 0010).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try determining whether the segmentation of the target anatomical structure using the selected at least one initial segmentation algorithm is acceptable; and in 
selecting at least one additional segmentation algorithm from the plurality of segmentation algorithms using the trained machine learning based network, segmenting the target anatomical structure in the medical image using the selected at least one additional segmentation algorithm, and outputting segmentation results based on the segmentation of the target anatomical structure using the selected at least one additional segmentation algorithm for the purpose of optimizing segmentation.
 	Consider Claims 2, 13 Suehling teaches the claimed invention except wherein selecting at least one initial segmentation algorithm from a plurality of segmentation algorithms using the trained machine learning based network based on the extracted image characteristics comprises:
predicting a best segmentation algorithm or combination of segmentation algorithms from the plurality of segmentation algorithms based on the extracted image characteristics.
 	In analogous art, Fontanarosa teaches wherein selecting at least one initial segmentation algorithm from a plurality of segmentation algorithms using the trained machine learning based network based on the extracted image characteristics comprises:
predicting a best segmentation algorithm or combination of segmentation algorithms from the plurality of segmentation algorithms based on the extracted image characteristics (e.g., see predictions noted in at least 0053, 0096-0097, 0100 and 0106).
 	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein selecting at least one initial segmentation algorithm from a plurality of segmentation algorithms using the trained machine learning based network based on the extracted image characteristics comprises: predicting a best segmentation algorithm or 
 	Consider Claims 3- 4 and 14-15 Suehling teaches the claimed invention except wherein outputting segmentation results based on the segmentation of the target anatomical structure using the selected at least one additional segmentation algorithm comprises: combining results of the segmentation of the target anatomical structure using the selected at least one initial segmentation algorithm and the segmentation of the target anatomical structure using the selected at least one additional segmentation algorithm; and outputting the combined results.
 	In analogous art, John teaches wherein outputting segmentation results based on the segmentation of the target anatomical structure using the selected at least one additional segmentation algorithm comprises: combining results of the segmentation of the target anatomical structure using the selected at least one initial segmentation algorithm and the segmentation of the target anatomical structure using the selected at least one additional segmentation algorithm; and outputting the combined results (e.g., this limitation is met based on the combined output of the both segmentation results being displayed - 0029).
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein outputting segmentation results based on the segmentation of the target anatomical structure using the selected at least one additional segmentation algorithm comprises: combining results of the segmentation of the target anatomical structure using the selected at least one initial segmentation algorithm and the segmentation of the target anatomical structure using the selected at least one additional segmentation algorithm; and outputting the combined results for the purpose of comparison as suggested by John.
claims 5 and 17, Suehling teaches  wherein the steps of determining the current segmentation context and selecting the at least one initial segmentation algorithm are performed by a software-based trained master segmentation artificial agent (e.g., this is met by at least the computer software noted in at least 0020 and 0046).
Claims 6-8, 10, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Suehling et al. US Patent Pub. 2011/0007954  in view of John et al. US Patent Pub. No.: 2015/0078643 A1 and further in view of Fontanarosa US Patent Pub. No.:  2014/0003686 and further in view of Avendi et al. US Patent Pub. No.: 2017/0109881, hereinafter, ‘Avendi’
 	Consider Claims 6 and 18, Suehling as modified by John and further modified by Fontanarosa teaches the claimed invention except wherein the plurality of segmentation algorithms comprises one or more deep learning segmentation algorithms, the method further comprising:
retraining at least one of the one or more deep learning segmentation algorithms using image data specific to a clinical site at which the software-based trained master segmentation artificial agent is located.
 	In analogous art, Avendi teaches deep learning segmentation techniques (e.g., see at least 0002 and 0012 -0014).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the plurality of segmentation algorithms comprises one or more deep learning segmentation algorithms, the method further comprising:
retraining at least one of the one or more deep learning segmentation algorithms using image data specific to a clinical site at which the software-based trained master segmentation artificial agent is located based on at least the suggestion of Avendi that current practices of deep learning cardiac segmentation).
 	Consider Claims 7 and 19, Suehling as modified by John and further modified by Fontanarosa teaches the claimed invention except wherein segmenting the target anatomical structure in the medical image using the selected at least one initial segmentation algorithm comprises: segmenting the target anatomical structure in the medical image using the trained machine learning based network with one or more integrated priors.
 	In analogous art, Avendi teaches that it was already known to use segmenting for the target anatomical structure in the medical image using the trained machine learning based network with one or more integrated priors (e.g., see at least 0012, 0132, and 0172).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein segmenting the target anatomical structure in the medical image using the selected at least one initial segmentation algorithm comprises:
segmenting the target anatomical structure in the medical image using the trained machine learning based network with one or more integrated priors for improving segmentation (e.g., cardiac segmentation).
 	Consider Claims 8 and 20, Suehling as modified by John and further modified by Fontanarosa teaches the claimed invention except wherein the selected at least one initial segmentation algorithm comprises a deep reinforcement learning based segmentation algorithm, and segmenting the target anatomical structure in the medical image using the selected at least 
 	In analogous art, Avendi teaches wherein the selected at least one initial segmentation algorithm comprises a deep reinforcement learning based segmentation algorithm, and segmenting the target anatomical structure in the medical image using the selected at least one initial segmentation algorithm comprises: iteratively adjusting a statistical shape model representing a shape of the target anatomical structure in the medical image by selecting, at each iteration, an action corresponding to an adjustment of a parameter of the statistical shape model based on action values calculated using a deep neural network trained using deep reinforcement learning (e.g., see at least 0012, 0132, and 0172).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the selected at least one initial segmentation algorithm comprises a deep reinforcement learning based segmentation algorithm, and segmenting the target anatomical structure in the medical image using the selected at least one initial segmentation algorithm comprises: iteratively adjusting a statistical shape model representing a shape of the target anatomical structure in the medical image by selecting, at each iteration, an action corresponding to an adjustment of a parameter of the statistical shape model based on action values calculated using a deep neural network trained using deep reinforcement learning for improving segmentation (e.g., cardiac segmentation).

Claim 10, Suehling as modified by John and further modified by Fontanarosa teaches the claimed invention except wherein the selected at least one initial segmentation algorithm comprises a deep learning partial inference based segmentation algorithm, and segmenting the target anatomical structure in the medical image using the selected at least one initial segmentation algorithm comprises: generating an initial segmentation mask for the target anatomical structure from the medical image using a trained initial convolutional encoder decoder (CED); constructing a unified tensor combining a current segmentation mask and the medical image; and generating an updated segmentation mask for the target anatomical structure using a trained partial inference CED.
 	In analogous art, Avendi teaches wherein the selected at least one initial segmentation algorithm comprises a deep learning partial inference based segmentation algorithm, and segmenting the target anatomical structure in the medical image using the selected at least one initial segmentation algorithm comprises: generating an initial segmentation mask for the target anatomical structure from the medical image using a trained initial convolutional encoder decoder (CED); constructing a unified tensor combining a current segmentation mask and the medical image; and generating an updated segmentation mask for the target anatomical structure using a trained partial inference CED (e.g., see at least the CNN noted in at least  0030 – training a CNN , 0045-0046 Using deep convolutional networks trained to locate the body chamber…infer a shape of the body chamber using a stacked auto-encoder trained to delineate the body chamber AND FIGURES 17-18)
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the selected at least one initial segmentation algorithm comprises a deep learning partial inference based segmentation algorithm, and segmenting the cardiac segmentation).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Suehling et al. US Patent Pub. 2011/0007954  in view of John et al. US Patent Pub. No.: 2015/0078643 A1 and further in view of Fontanarosa US Patent Pub. No.:  2014/0003686 and further in view of ROTH HOLGER  ET AL: "DeepOrgan: Multi-level Deep Convolutional
Networks for Automated Pancreas Segmentation", 18 November 2015(2015-11-18), NETWORK AND PARALLEL COMPUTING; [LECTURE NOTES IN COMPUTER SCIENCE; LECT.NOTES COMPUTER], SPRINGER INTERNATIONAL PUBLISHING, CHAM, PAGE(S) 556 - 564, XP047413903
 	Consider Claims 9, Suehling as modified by John and further modified by Fontanarosa teaches the claimed invention except wherein segmenting the target anatomical structure in the medical image using the selected at least one initial segmentation algorithm comprises: generating a plurality of Gaussian distributed probability maps at different scales from the medical image using a trained deep image-to-image network; combining the plurality of Gaussian probability maps at the different scales into a combined probability map; and extracting a segmented boundary of the target anatomical structure from the medical image based on the combined probability map.

 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein segmenting the target anatomical structure in the medical image using the selected at least one initial segmentation algorithm comprises: generating a plurality of Gaussian distributed probability maps at different scales from the medical image using a trained deep image-to-image network; combining the plurality of Gaussian probability maps at the different scales into a combined probability map; and extracting a segmented boundary of the target anatomical structure from the medical image based on the combined probability map for the purpose of improving segmentation.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Suehling et al. US Patent Pub. 2011/0007954  in view of John et al. US Patent Pub. No.: 2015/0078643 A1 and further in view of Fontanarosa US Patent Pub. No.:  2014/0003686 and further in view of Yann Lecun et al: "Deep learning’, Nature, vol. 521, no. 7553, 27 May 2015 (2015-05-27), pages 436-444
  	Consider Claims 11, Suehling as modified by John and further modified by Fontanarosa teaches the claimed invention wherein segmenting the target anatomical structure in the medical image using the selected at least one initial segmentation algorithm comprises:
fitting an active shape model to a shape of the target anatomical structure in the medical image by using a recurrent neural network (RNN) to adjust locations of points on the active shape model.
 	In analogous art, Lecun teaches using a recurrent neural network (RNN) (e.g., see at least page 5 ).

fitting an active shape model to a shape of the target anatomical structure in the medical image by using a recurrent neural network (RNN) to adjust locations of points on the active shape model for the purpose of improving learning models applied to segmentation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646